DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-21 are currently pending for examination.

Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.: 10,055,948 B2, claims 1-20 of U.S. Patent No.: 10,720,032 B2, and claims 1-21 of U.S. Patent No.: 11,344,337 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the pending claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 15, recite the limitation "one of the plurality of predetermined sequences" in the last clause.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims, 2-7 and 16-21, are also rejected because they depend on claims 1 and 15 respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobson (Pub. No.: US 2016/0175646 A1).

Regarding claim 8, Jacobson teaches a method, comprising: 
determining, with a processor (Fig. 6, processor 16), at a plurality of discrete sequential times, positional values of a plurality of ultrasonic positioning sensors secured with respect to a material at a first set of predetermined locations, the positional values based, at least in part, on electronic signals output by the plurality of ultrasonic positioning sensors, wherein the material is configured to conform to a body of a wearer (Fig. 6, ultrasonic sensors 12, and para [0030], “The term “on-body” means that the device, such as on-body sensor 12, is attached to the person's body. The device can be attached in direct contact with the skin, or the device can be attached to a garment, strap, shoe, glove, padding, or other item which is worn on and/or secured to the person's body.” and Fig. 2, step 30, para [0044], “Referring to FIG. 2, at block 30 processor device 16 receives data 14 from on-body sensors 12 while the individual is performing an activity.”); and 
causing, with the processor, a feedback device to output a feedback signal corresponding to one of a plurality of predetermined sequences based, at least in part, on a difference between the positional values as determined at the plurality of discrete sequential times and a parameter set of an activity program (Fig. 2, steps 32-34, para [0044], “At block 32, processor device 16 analyzes data 14 to generate signals 18 based on the analysis. Analysis can be performed while the activity is in progress or after the activity has been completed. For example, the activity can include various biomechanical motions performed in sequence. Processor device 16 can analyze each biomechanical motion before other biomechanical motions are performed. At block 34, feedback devices 20 provide prescriptive feedback to the person according to signals 18 received from processor device 16. Prescriptive feedback can be provided while the activity is in progress or after the activity has been completed.” and Fig. 3, para [0048], “At block 42, processor device 16 compares the identified activity to an ideal model of the activity. On-body sensors 12 can be used to create the model of the activity for the individual in advance, before the comparison or any other part of the analysis is performed. The model can include preferred values for the joint angle movements, movement speed, time sequence of movements, muscle activation, and/or other parameters. The comparison includes identifying differences between: (a) the biomechanical motions in the activity performed by the individual, and (b) the preferred values as specified in the model. At block 44, processor device 16 prioritizes the differences. Prioritization involves determining what information will be communicated to the individual as part of the prescriptive feedback and what information will not be communicated to the individual.”. The processor compares the user’s motion values measured in sequence with the preferred values of a model to provide feedback).

Regarding claim 13, Jacobson teaches the method of claim 8, wherein the feedback device is a haptic feedback device (para [0074], “The prescriptive feedback in many different forms, such as audio, visual, and haptic, can be given by feedback devices 20 to the individual.”).  

Regarding claim 14, Jacobson teaches the method of claim 8, wherein the feedback device is one of a plurality of feedback devices, and wherein at least one of the predetermined sequences includes providing the feedback signal from more than one of the plurality of feedback devices at a time (para [0037], “A flashing red light at a first part of the body together with a solid green light at a second part of the body can indicate poor biomechanical motion at the first part of the body and good biomechanical motion at the second part.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-10, 15-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (Pub. No.: US 2016/0175646 A1) in view of Foley (Pub. No.: US 2005/0222638 A1).

Regarding claim 1, Jacobson teaches a wearable article (Fig. 6 wearable system 10), comprising: 
a material configured to conform to a body of a wearer (Fig. 6, fabric sleeve 80); 
a plurality of ultrasonic positioning sensors secured with respect to the material at a first set of predetermined locations (Fig. 6, ultrasonic sensors 12, para [0035] and para [0030], “The term “on-body” means that the device, such as on-body sensor 12, is attached to the person's body. The device can be attached in direct contact with the skin, or the device can be attached to a garment, strap, shoe, glove, padding, or other item which is worn on and/or secured to the person's body.”), each of the ultrasonic positioning sensors configured to emit a sound wave configured to be detected by a processor and output an electronic signal indicative of having emitted or detected a sound wave (para [0035], “System 10 includes processor device 16 to which each on-body sensor 12 is communicatively coupled. As used herein, “communicatively coupled” means coupled in a way that enables transmission and/or receipt of data. For example and without limitation, devices that are communicatively coupled to each other can be configured to communicate with each other wirelessly through the air (e.g., radio signals, ultrasonic signals, or optical signals) or through electrical or optical cables. Processor device 16 receives data 14 from each on-body sensor 12.”); and 
a feedback device, secured with respect to the material at a second predetermined location, configured to output a feedback signal that is detectable by the wearer of the wearable article according to a predetermined feedback signal sequence (Fig. 6, feedback devices 20, and para [0036], “Processor device 16 is communicatively coupled to feedback devices 20 that receive signals 18 generated by processor device 16. Although four feedback devices 20 are illustrated, system 10 may include a lesser or greater number of feedback devices 20. There can be different types of feedback devices 20, including without limitation audible feedback devices, visual feedback devices, and haptic or tactile feedback devices. System 10 can include any one or more of these types of feedback devices. An audible feedback device emits an audible sound, such as a tone or voice message, that guides the individual to perform the activity correctly.”); 
a processor (Fig. 6, processor 16), configured to: 
 	at a plurality of discrete sequential times, determine positional values of the plurality of ultrasonic positioning sensors based, at least in part, on electronic signals output by the plurality of ultrasonic positioning sensors (Fig. 2, step 30, para [0044], “Referring to FIG. 2, at block 30 processor device 16 receives data 14 from on-body sensors 12 while the individual is performing an activity.”); and 
 	cause the feedback device to output the feedback signal corresponding to one of the plurality of predetermined sequences based, at least in part, on a difference between the positional values as determined at the plurality of discrete sequential times and a parameter set of an activity program (Fig. 2, steps 32-34, para [0044], “At block 32, processor device 16 analyzes data 14 to generate signals 18 based on the analysis. Analysis can be performed while the activity is in progress or after the activity has been completed. For example, the activity can include various biomechanical motions performed in sequence. Processor device 16 can analyze each biomechanical motion before other biomechanical motions are performed. At block 34, feedback devices 20 provide prescriptive feedback to the person according to signals 18 received from processor device 16. Prescriptive feedback can be provided while the activity is in progress or after the activity has been completed.” and Fig. 3, para [0048], “At block 42, processor device 16 compares the identified activity to an ideal model of the activity. On-body sensors 12 can be used to create the model of the activity for the individual in advance, before the comparison or any other part of the analysis is performed. The model can include preferred values for the joint angle movements, movement speed, time sequence of movements, muscle activation, and/or other parameters. The comparison includes identifying differences between: (a) the biomechanical motions in the activity performed by the individual, and (b) the preferred values as specified in the model. At block 44, processor device 16 prioritizes the differences. Prioritization involves determining what information will be communicated to the individual as part of the prescriptive feedback and what information will not be communicated to the individual.”. The processor compares the user’s motion values measured in sequence with the preferred values of a model to provide feedback).  
Jacobson teaches the ultrasonic sensors are used to provide body position values but fails to expressly teach each of the ultrasonic positioning sensors configured to emit a sound wave configured to be detected by another one of the plurality of ultrasonic positioning sensors.
However, in the same field of position determination system, Foley teaches one or more ultrasound sensors are configured to generate and receive ultrasound signals from other ultrasound sensors. See para [0043], “Such multiple sensors could, for example, include one sensor to generate a signal (e.g., ultrasound, magnetic field, and the like) and the other sensor to detect the signal, thereby allowing the distance between the two sensors to be determined.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobson’s ultrasonic sensors to emit and to receive signals from other ultrasonic sensors to measure distance to accurately determine the positions of the sensors.

Regarding claim 2, Jacobson in the combination teaches the wearable article of claim 1, wherein the parameter set comprises at least one target value indicative of a desired distance between two or more of the plurality of positioning sensors (Fig. 5, requirement value 62), and wherein the processor is configured to cause the feedback device to output the feedback signal based on a variation between an associated positional value and the target value (Fig. 5, alert the user about the measured value is different from the requirement value).  

Regarding claim 3, Jacobson in the combination teaches the wearable article of claim 2, wherein the processor is configured to cause the feedback device to output the feedback signal when the variation exceeds a tolerance margin of the target value (Fig. 5 alert the user if the measured value is outside of the range of the requirement values.).  

Regarding claim 6, Jacobson in the combination teaches the feedback device is a haptic feedback device (para [0074], “The prescriptive feedback in many different forms, such as audio, visual, and haptic, can be given by feedback devices 20 to the individual.”).  

Regarding claim 7, Jacobson in the combination teaches the wearable article of claim 1, further comprising a plurality of feedback devices including the feedback device, and wherein at least one of the predetermined sequences includes providing the feedback signal from more than one of the plurality of feedback devices at a time (para [0037], “A flashing red light at a first part of the body together with a solid green light at a second part of the body can indicate poor biomechanical motion at the first part of the body and good biomechanical motion at the second part.”).

Regarding claim 9, recites a method performed by the article of claim 2. Therefore, is rejected for the same reasons.

Regarding claim 10, recites a method performed by the article of claim 3. Therefore, is rejected for the same reasons.

Regarding claim 15, recites a system that is similar to the article of claim 1. Therefore, is rejected for the same reasons.

Regarding claim 16, recites a system that is similar to the article of claim 2. Therefore, is rejected for the same reasons.

Regarding claim 17, recites a system that is similar to the article of claim 3. Therefore, is rejected for the same reasons.

Regarding claim 20, recites a system that is similar to the article of claim 6. Therefore, is rejected for the same reasons.

Regarding claim 21, recites a system that is similar to the article of claim 7. Therefore, is rejected for the same reasons.

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (Pub. No.: US 2016/0175646 A1) in view of Foley (Pub. No.: US 2005/0222638 A1) as applied to claim 1, and further in view of Cheng (Pub. No.: US 2016/0310064 A1).

Regarding claim 4, Jacobson in the combination teaches the wearable article of claim 1, wherein the feedback devices provide feedback signals to the user but fails to expressly teach wherein at least one of the predetermined sequences incudes a variable intensity of the feedback signal provided by the feedback device.  
However, in the same field of posture advisory system, Cheng teaches the magnitude of the feedback may vary depending on the how much the position data received from the sensors deviate from desired positions. See para [0073], “The magnitude and nature of the corrective action and the actuator operation may vary depending on the sensor data received from the wearable posture advisory system 310. … The control device 312 then determines a corrective action based on this deviation and direction information (step 214).”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobson’s feedback devices to provide variable intensity to provide better notification.

Regarding claim 5, Cheng in the combination teaches the wearable article of claim 4, wherein the variable intensity is based, at least in part, on a degree of deviation from the activity program (para [0073]).  

Regarding claim 18, recites a system that is similar to the article of claim 4. Therefore, is rejected for the same reasons.

Regarding claim 19, recites a system that is similar to the article of claim 5. Therefore, is rejected for the same reasons.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (Pub. No.: US 2016/0175646 A1) in view of Cheng (Pub. No.: US 2016/0310064 A1).

Regarding claim 11, recites a method performed by the article of claim 4. Therefore, is rejected for the same reasons.

Regarding claim 12, recites a method performed by the article of claim 5. Therefore, is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Coza (Pub. No.: US 2013/0274587 A1) teaches a wearable athletic activity monitoring system configured to correlate the athletics’ position values with activity metrics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHEN Y WU/Primary Examiner, Art Unit 2685